Application pursuant to sections 478 and 484 of the Judiciary Law, for approval of a program permitting a recent law school graduate who has taken and passed the July, 1972 Bar examination to perform all duties and functions as a duly licensed attorney and counselor at law in the courts of Broome County and in this court, denied, upon the ground that petition fails to demonstrate the need for such a program for the brief period of time involved. Herlihy, P. J., Staley, Jr., Greenblott, Cooke, and Sweeney, JJ., concur.